Detailed Action
This office action is in response to amendments filed on 4/26/2022. Claims 1-20 are under consideration in this Office Action. These claims are found to be in a condition of allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
Claims 1-20 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance:  Amended Claims 1, 11, and 20 recite “so that the external dialogue system can cause execution of a function in response to the voice command being output by the speaker”. The closest art that teaches these limitations come from the cited reference Scalise that teaches “¶ Col2 ll 65-Col3 ll 4: “For example, a voice command “play random classical [user intention] music in the bedroom” may be received and processed by an audio enabled device in a different room (e.g., the living room). The audio enabled device that receives the voice command may then cause the specified device set (e.g., bedroom audio playback devices [speaker of the determined external system]) to play the specified audio content”. Scalise, therefore plays the voice command and does not generate a command sentence. Scalise nor any other cited reference teaches a dialogue system that determines a user intent that is transmitted to a determined dialogue system, which then generates a voice signal of the command sentence that is played back through the speakers of the  external dialog system. Therefore claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        



/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657